91 A.2d 564 (1952)
BURKE et al.
v.
LOUGHRIN.
No. 1264.
Municipal Court of Appeals for the District of Columbia.
Argued September 30, 1952.
Decided October 23, 1952.
Herman Miller, Washington, D. C., for appellants.
Everett M. Raffel, Washington, D. C., for appellee.
Before CAYTON, Chief Judge, HOOD, Associate Judge, and MYERS, Associate Judge, Municipal Court for District of Columbia, sitting by designation.
PER CURIAM.
Rule 27 of this court requires that notice of appeal be filed within ten days from the entry of the judgment appealed from. The appeal in this case is from a judgment entered July 18, 1952. The notice of appeal was filed July 29 and was therefore one day late.[1] The filing of a notice of appeal is jurisdictional and unless such notice is timely filed we have no power to extend the time or to review the case. Beach v. District of Columbia, D.C.Mun.App., 44 A.2d 926; Syndicated Const. Corporation v. Ross, D.C.Mun.App., 73 A.2d 899.
Appeal dismissed.
NOTES
[1]  Had July 28 (the tenth day) been a Sunday or legal holiday the time would have been extended until the next day under our Rule 10.